Title: Thomas Jefferson to George Logan, 15 October 1815
From: Jefferson, Thomas
To: Logan, George


          
             Dear Sir
             Monticello Oct. 15. 15.
          
          I thank you for the extract in your’s of Aug. 16. respecting the emperor Alexander. it arrived here a day or two after I had left this place, from which I have been absent 6. or 7. 7. or 8. weeks. I had from other information formed the most favorable opinion of the virtues of Alexander and  considered his partiality to this country as a prominent proof of them. the magnanimity of his conduct on the first capture of Paris  still magnified every thing we had believed of him; but how he will come out of his present trial remains to be seen. that the injuries sufferings which France had inflicted on other countries justified severe reprisals, cannot be questioned. but I have not yet learned what crimes of Poland, Saxony Belgium, Venice, Lombardy and Genoa had merited for them not merely a temporary punishment but that of permanent subjugation & a destitution of independance and self government. the fable of Aesop of the lion dividing the spoils is I fear becoming true history, and the moral code of Napoleon and the English government, a substitute for that of Grotius, of Puffendorf, and even of the pure doctrine of the great author of our own religion. we were safe ourselves from Bonaparte because he had not the British fleets at his command. we were safe from the British fleets, because they had Bonaparte at their back. but the British fleets and the conquerors of Bonaparte being now combined, and the Hartford nation drawn off to them we have uncommon reason to look to our own affairs. this however I leave to others, offering prayers, to heaven the only contribution of old age, for the safety of our country. be so good as to present me affectionately to mrs Logan, and to accept yourself the assurance of my esteem and respect.
          Th: Jefferson
        